No. 04-99-00606-CV
IN RE Carlton STROUD
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 92-CR-5503 W1
Honorable Raymond Angelini, Judge Presiding
PER CURIAM

Sitting:	Tom Rickhoff, Justice 

		Paul W. Green, Justice 

		Sarah B. Duncan, Justice 

Delivered and Filed:	September 15, 1999


PETITION FOR WRIT OF MANDAMUS DENIED

	The court has considered relator's petition for writ of mandamus and is of the opinion that
relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.  Relator's
application for leave to file petition for writ of mandamus is denied as moot.

	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.

							PER CURIAM

DO NOT PUBLISH